DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-31 are pending.  Claims 11-30 are withdrawn from consideration as directed to a non-elected invention.

REJOINDER
Claims 1 and 31 are allowable.  Claims 11-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable Claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group 1, Group II, Group III, and Group IV as set forth in the Office action mailed on 22 January 2020, is hereby withdrawn and Claims 11-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any Claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a Claim that is allowable in the present application, such Claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
an organic light emitting display device, comprising:
a first transistor coupled between a first power source and a first node, the first transistor having a gate electrode directly connected to a second node;
a second electrode of the at least one second transistor is directly connected to a first electrode of the at least one third transistor.

Claim 17 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
an organic light emitting display device, comprising
a first transistor coupled between a first power source and a first node, the first transistor having a gate electrode directly connected to a second node; 
a second electrode of a second transistor is directly connected to a first electrode of the third transistor.

Claim 23 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: an organic light emitting display device, comprising
first transistor coupled between a first power source and a first node, the first transistor having a gate electrode directly connected to a second node;
the second electrode of the second transistor is directly connected to the first electrode of the third transistor.

Claim 31 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a method for driving an organic light emitting display device, wherein 
a first power source has a second voltage lower than a first voltage in a third period.

The most relevant prior art is In (US 2014/0333515) in view of Choi (US 2011/0109531), Park (US 2016/0148569), and Lee (US 2015/0243222).  In teaches the structure of Claims 1, 17, and 23 when the claim term “coupled or connected” is used to does not teach the structure of Claims 1, 17, and 23 when the claimed electrical connections are specified as directly connected.
Choi teaches each limitation of Claim 31 except the second voltage having a lower magnitude than the magnitude of the first voltage.
There is no motivation to combine In in view of Choi, Park, and Lee with additional references to correct the deficiencies of In or Choi because there would be no motivation to change the structure of a pixel to meet the claimed structure without using hindsight or impermissibly changing the base reference manner of operation.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694